Citation Nr: 0024292	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals on 
appeal of an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right 
ear hearing loss is not supported by cognizable evidence 
demonstrating that it is plausible.

2.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that it is plausible. 


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records for the veteran have not been 
associated with the claims file.  In November 1979, February 
1980, May 1989, and February 1992 the National Personnel 
Records Center (NPRC) informed the RO that all records were 
unavailable and that any records that may have been there in 
1973 were presumed to have been destroyed by a fire.  

In connection with a previous claim of entitlement to service 
connection for a right ear fungus filed in April 1989, the 
veteran represented that he was treated for a right ear 
infection during service, initially at Fort Rucker, Alabama 
in approximately June or July 1951.  It is documented that 
the veteran himself contacted the Department of the Army 
directly at Fort Rucker about obtaining his treatment 
records.  In December 1979, the Department of the Army 
replied that the medical records had been lodged with the 
NPRC.  In April 1989, the RO again requested the veteran's 
service medical records from the NPRC, citing in its request 
the treatment at Fort Rucker alleged by the veteran.  As 
before, the NPRC indicated in May 1989 that the records were 
unavailable.  In July 1989, the RO sent the veteran a letter 
informing him of the NPRC's determination that his records 
were unavailable and asked him to complete a National 
Archives Form 13055, Request for Information Needed to 
Reconstruct Medical Data, that it had enclosed.  (There is no 
indication in the claims file that the veteran did so.)  In 
January 1992, the RO again contacted the NPRC and asked that 
it seek the veteran's medical records from the Surgeon 
General Office, again citing the treatment that the veteran 
said he had received at Fort Rucker.  The NPRC again 
responded, in February 1992, that no records were available.

An application for benefits is incomplete if VA has received 
notice of information not in the record which is needed to 
complete or substantiate the claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-81 (1995).  When that is the case, VA has a 
duty under 38 U.S.C.A. § 5103(a) to inform the claimant of 
what evidence is needed.  Beyond its duty under 38 U.S.C.A. 
§ 5103(a), VA has no general statutory duty prior to a 
finding that a claim is plausible, or well grounded, to 
assist a claimant in developing evidence.   38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam). 38 U.S.C.A. 
§ 5106 (West 1991).  However, VA has an obligation in every 
case to request the service medical records of one claiming 
VA benefits.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(when VA fails to obtain pertinent service medical records 
requested by the claimant and fails to provide the claimant 
with a notice explaining the deficiency, the claim does not 
become final for purposes of appeal).  Furthermore, when, as 
here, the service medical records of the veteran are 
unavailable through no fault of his, VA should ensure that 
certain principles have been observed.  An attempt should be 
made to reconstruct the missing service medical record by 
seeking records directly from any facility alleged to have 
rendered treatment to the claimant during service.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Furthermore, the Department of Veterans Affairs Adjudication 
Procedure Manual provides that alternate sources of evidence 
may be utilized in fire-related cases.  VA Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 4.25 (c) and 
4.29 (b) (October 6, 1993) previously numbered as 4.06 and 
4.07.  The Board is satisfied that all appropriate 
development of evidence was undertaken in this case.  
Therefore, the Board will proceed to decide this appeal.  In 
so doing, the Board is mindful that under the circumstances 
presented by this case, it has a heightened duty to explain 
its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

I.  Background

Post-service medical evidence of record includes an August 
1956 treatment note reflecting that the veteran had external 
otitis which was treated and improved.  Also of record is an 
August 1961 prescription for an ear medicine written by a 
physician at the medical department of the shipyard where the 
veteran was employed.  

Records of private treatment received by the veteran during 
the 1970's document no complaints or findings of ear 
problems, including tinnitus or right ear hearing loss.  In 
addition, the report of a November 1979 VA medical 
examination noted no complaints related to his ears, and 
indicated that his ear canals were open and that the eardrums 
and hearing were normal.  

In March 1989, the veteran was seen by a private physician 
for his right ear.  The physician recorded that the veteran 
had a history of chronic fungal infection in the external ear 
canal, which was irrigated and suctioned clear after debris 
was found.  The pertinent diagnosis was external otitis 
(right ear fungus infection).

In statements dated in August 1990 and January 1992, an 
individual averred that while he and the veteran were serving 
together at Fort Rucker, Alabama, the appellant was 
hospitalized with an ear infection.  In the second statement, 
the individual emphasized that he had personal knowledge of 
the matter asserted.

In January 1992, the veteran testified before the RO and 
reported being treated in June or July 1951 for an ear fungus 
problem, and that the disorder continued during his service 
in Korea.  The veteran testified that postservice he would 
get his ears cleaned at a local hospital but that records 
from the hospital were not available.  

The veteran was seen by a private physician in February 1995 
and diagnosed with external otitis and "otalgia/unspec."  
The affected ear, right or left, was not identified.

In June 1995, the Newport News Shipyard and Drydock Company 
reported that they had no pertinent records.

In July 1995, the veteran was provided VA audiological and 
ear disease examinations.  The examiner reported that the 
veteran had a fifty-year history of right ear canal 
infections which would occasionally flare up and cause 
unsteadiness and discomfort.  However, no active infection 
was identified during the examination, and the ear canals and 
eardrums were observed to be normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
90
100

Speech audiometry (Maryland CNC Word List) revealed speech 
recognition ability of 68 percent in the right ear.  The 
examination diagnosed bilateral sensorineural hearing loss 
with tinnitus.  The examiner remarked that high frequency 
hearing loss with tinnitus was characteristic, but not 
diagnostic, of exposure to loud noises.

Also documented in the claims file is that in October 1995, 
the veteran was diagnosed by a private physician with 
external otitis and an "ID Reaction to Fungus."  He was 
prescribed drops for both ears.

In October 1996, the Board issued a decision denying the 
veteran's claim of entitlement to service connection for an 
ear disorder (specifically an ear infection).  In the 
decision, the Board specifically excluded consideration of 
service connection for tinnitus or hearing loss.

The veteran filed the instant claims in December 1996.  A 
statement dated in February 1998 by another individual with 
whom the veteran had served was submitted in support of the 
claims.  In it, the individual asserted that he and the 
veteran served together at Fort Rucker, Alabama and that he 
observed at the time that the veteran was hospitalized there 
with an ear infection.  In his substantive appeal, the 
veteran stated through his representative that he first saw a 
physician for his ears after service in 1953 and 1954, but 
that the physician had died and the records were unavailable.

The veteran testified at a hearing conducted in March 1999 in 
connection with the instant claims.  He indicated that he had 
pursued a military occupational specialty of gunner.  He 
testified that he had been hospitalized at Fort Rucker, 
Alabama during service for a right ear infection in June or 
July 1951, and he described his symptoms.  He indicated that 
subsequently during service, he had ongoing ear problems.  He 
said that it was not until six or seven months after his 
discharge that he first obtained treatment for these problems 
after service.  He repeated his account in his substantive 
appeal that the records of this treatment had been destroyed 
sometime after the physician in question had died.  He gave a 
like account concerning records of treatment that he said he 
had sought still later for his ear problems.  When asked by 
the hearing officer, the veteran recalled that he had 
experienced a diminishment of his hearing during service, but 
he did not testify that he had sought medical attention for 
this nor could he say whether he had experienced tinnitus 
during service or not.

II.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
(or aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

A presumption of service connection is available if a disease 
of the nervous system, such as sensorineural hearing loss, is 
manifested to a compensable degree within one year after a 
veteran has been discharged from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service or an applicable post-
service presumptive period and still has the condition. 
38 C.F.R. § 3.303(b) (1999).  With chronic diseases that are 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, will be service 
connected, unless clearly attributable to intercurrent 
causes. Id.  If a disability is not shown to be chronic 
during service or an applicable post-service presumptive 
period, service connection may nevertheless be granted where 
a disorder has been observed in service or an applicable 
post-service presumptive period, the symptomatology 
associated with that disorder is manifested with continuity 
post-service, and competent evidence relates the present 
condition either to that symptomatology or an in-service 
injury.  Id.; Voerth v. West, 13 Vet. App. 117, 120 (1999).

A person who applies for benefits under laws administered by 
the Secretary shall, however, have the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
This is a threshold standard.  See Hensley v. West, 212 F.3d 
1255 (Fed.Cir. 2000).  It is sufficient if the evidence of 
record establishes a plausible claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Evidence of record, unless 
incredible on its face, will be accepted as true for the 
purpose of determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, as in an 
assessment of the merits of a claim, incompetent evidence 
will not be considered. Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When an issue presented by the claim is medical in 
nature, such as medical nexus, etiology, or diagnosis, then 
medical, as opposed to lay, evidence usually is required.  
Voerth v. West, 13 Vet. App. 117 (1999).  

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, there 
must be competent evidence in the record on each basic 
element of a service-connection claim:  a current disability; 
the incurrence of an injury or disease during active service; 
and a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  That is, the evidence 
must make a plausible showing that the veteran has current 
disability which is related to an injury or disease incurred 
(or aggravated) in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Evidence demonstrating that sensorineural hearing 
loss was manifested to a compensable degree within one year 
from the date of the veteran's separation from service will 
satisfy the second of these three requirements.  So will 
evidence demonstrating the possibility that the claimant may 
establish service connection for a disorder on the basis of 
the regulatory provisions pertaining to chronicity or 
continuity of symptomatology.

In addition, to satisfy the first requirement for a well-
grounded claim - - evidence of a current disability - -when a 
hearing loss is alleged, medical evidence must show that 
specific audiometric standards required to establish a 
hearing loss as a disability for VA purposes have been met.  
For impaired hearing to be considered a disability under the 
laws administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  

Review of the claims in this case file reveals that there is 
satisfactory evidence that the veteran currently has the 
disabilities claimed.  The 1995 VA examination report 
documents both a hearing loss that meets the VA standard for 
disability, and a diagnosis of tinnitus.

As to the second requirement for a well-grounded claim, 
evidence of incurrence of an injury or disease during service 
that potentially is related to disabilities at issue, there 
exists only the evidence supplied by the veteran and his 
former fellow servicemen that he was hospitalized at Fort 
Rucker with an ear infection.  Because his service medical 
records are unavailable, these accounts cannot be confirmed.  
Nevertheless, they represent competent evidence that the 
veteran was hospitalized during service, see Grottveit, 5 
Vet. App. at 93 (when the issue is factual in nature, such as 
whether an incident or injury occurred in service, lay 
testimony is competent) and, in the case of the statements of 
the veteran, that he was hospitalized with specific symptoms 
pertaining to his right ear.  See Savage v. Gober, 10 Vet. 
App. 488, 497 (1992).  Further, the Board is mindful of the 
veteran's account, to be presumed credible in assessing the 
plausibility of the claim, that he had a military occupation 
of gunner during service, a position that can be expected to 
entail exposure to loud noises.

This lay evidence, however, does not constitute competent 
evidence that the current tinnitus and right ear hearing loss 
are related to any illness or injury that he may have 
experienced during his service.  Evidence of such a nexus, 
the third requirement for a well-grounded claim, is missing 
from the record regardless of what theory of service 
connection is applied.  Had service medical records been 
available documenting the illness for which the veteran 
alleges he was hospitalized at Fort Rucker and treated 
subsequently during service, they too would be insufficient 
to establish a nexus between the inservice condition and the 
current tinnitus and right ear hearing loss.  There is a gap 
of more than 40 years between the time with which such 
records would be concerned and the first documented diagnoses 
of the tinnitus and right ear hearing loss.  Service medical 
records, even if they revealed everything that the veteran 
has maintained they would, would not be probative of a 
medical nexus with future conditions arising long after 
service.  Nor could service medical records help to 
demonstrate a continuous symptomatology since service 
indicative of a right ear hearing loss and/or tinnitus.  
There is simply no documentation in the post-service medical 
records of either right ear hearing loss or tinnitus until 
the July 1995 VA examination report.  Perforce, there is no 
documentation of a diagnosis of sensorineural hearing during 
the one-year post-service presumptive period in this case 
entitling the veteran to a presumption in favor of service 
connection.  As the veteran does not claim that he was 
diagnosed with a chronic right ear hearing disorder and/or 
chronic tinnitus during service, the absence of his service 
medical records does not defeat a finding of service 
connection under the theory of chronicity.  

What is missing from the record is a medical opinion that 
there is a nexus between any current right ear hearing loss 
and tinnitus, and anything that occurred during service.  
Certainly the record reflects the veteran's personal belief 
that his right ear hearing loss and, possibly, tinnitus that 
had their onset during service.  The record, however, shows 
that the veteran is not trained in the field of medicine, and 
hence, he is a lay person and incompetent to offer an opinion 
which requires specialized knowledge and training.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
third evidentiary requirement for a well-grounded claim is 
not satisfied by the record as currently constituted.  That 
being the case, the claim is not well grounded, and the 
benefits sought on appeal must be denied.  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prece. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for right ear hearing loss and tinnitus 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

